LEVINE, PJ.
George Jenulavicus" was injured Sept. 23, 1920 while working for the American Steel & Wire Co.; and after the Industrial Commission denied him compensation upon his application he filed an appeal from the Commission's de-cisión in Cuyahoga Common Pleas within 30 days as required by law. ”
By leave of court he filed an amended pe•tition on Apr. 28, 1923, making The American Steel & Wire Co. a party defendant. The court below -sustained- the objection of the Steel and Wire Co. to the. introduction of any testimony. Error was prosecuted and the Court of Appeals held: -.
,' ■ 1., .The apparent' ground upon which the lower court sustained the objection of the Wire & Steel Co. was that so far as it was concerned. Jenulavicus did not fiíe his appeal until April 28,' 1923, being .more than 30 days after the Commission .refused Jenulavicus’ claim, contrary to the amendment of 1917 (107 OL- 157-162)' ' '' '
2. The court erred in sustaining the- objection because the case was properly before *751the court, having been filed within 30 days after the Commission rendered its decision.
Attorneys—-V. J. Pugher for Jenulavicus; E. C. Stanton for Commission et; both of Cleveland.
3. By that act, jurisdiction of the court was attached to the case thereby empowering the court to do all things that .may be done in all pending cases.. . .
4. The case having been placed in the class of pending cases, the court has power to permit an amendment, when it appears to be in the interest of justice.
5. If the appeal is filed within 30 days after notice of the Commission’s final action, the appeal is effective against the employer who may, by proper amendment, be made defendant by leave of Court, as in other civil actions, and more than 30 days from date of filing of the appeal. 13 OA. 17.
Judgment reversed and case remanded.